DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Drawing Objections are maintained.  If Applicant does not like the term “Prior Art” as suggested by the MPEP, the term “Conventional Art” as used in the disclosure (pg. 3 lines 4-7) would be appropriate. It should be clearly indicated that what is illustrated is old.
Claim Objections are withdrawn.
35 USC 112 Rejections are withdrawn.
Applicant argues  (pg. 11-12)

    PNG
    media_image1.png
    130
    663
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    83
    627
    media_image2.png
    Greyscale


Examiners response: 
Arai, paragraph 15 discloses “A composite image of the ultrasonic image and the reference image can be displayed on the screen. The composite image can be an image obtained by superimposing a transparent image of the reference image on the ultrasonic image.”  Thus the combination of Arai with the color CT of Kobayashi, in place of a generic CT of Arai, would result in the claimed invention.  In otherwords,  composite==superimposed and first medical image = colored by Kobayashi reference image.  Thus the limitation is met.

Applicant argues (pg. 11-12)



    PNG
    media_image3.png
    296
    650
    media_image3.png
    Greyscale

Examiners response: 
Kobayashi, paragraph 122 discloses “when the CT image is to be displayed in color, it is possible to assign a predetermined color to each tissue, color the tissues, and display the tissues in color so that the individual tissue can be clearly distinguished on the CT image by color. ”  Tissue is synonomous with organs. Thus the image contains a plurality of organs,  each organ with a different color.   This appears identical to Applicants disclosure (pg. 29).  
Examiner Note : This limitation is not explictly disclosed by the original disclosure and doesn’t appear to add anything extra to what was already in the claim.  It would be helpful to disclose exactly where support for this limitation is found, as required by the MPEP1, if Applicant believes that limitation has any more specific meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9-10, 12-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (PGPub 2007/0010743), hereafter referred to as Arai in view of Kobayashi (PGPub 2007/0053485).
Regarding claim 1, Arai discloses an ultrasonic diagnostic apparatus comprising processing circuitry configured to:
extract information identifying multiple organs from a first medical image of an object, the first medical image being (a) generated by a secondary medical image diagnostic apparatus of a modality different from the ultrasonic diagnostic apparatus and  (a) corresponding to a position of the object in an ultrasonic image of the object generated by the ultrasonic diagnostic apparatus; (Arai, paragraph 1, “the present invention relates to a technology preferably used for reconstructing, using multi-slice-image data of a patient obtained by a diagnostic imaging apparatus, a reference image of the same cross section as an ultrasonic scan plane in real time and for displaying the reference image and an ultrasonic image on the same screen. Examples of the diagnostic imaging apparatus include an ultrasonic diagnosis apparatus, a magnetic resonance imaging (MRI) apparatus, and an X-ray computed tomography (X-ray CT) apparatus.)”; paragraph 41, “the reference-image determining unit 111 is configured such that it extracts tomographic-image data of a region corresponding to the view area of an ultrasonic image”, See also Fig. 4-5)

But does not expressly disclose “acquire plural pieces of analysis information based on the extracted information identifying multiple organs, wherein the plural pieces of analysis information includes information on the extracted multiple organs from the first medical image and includes organ color information according to which the multiple organs in the first medical image are colored with respective colors different from each other and wherein the organ color information includes information indicating regions of the multiple organs”
Kobayashi discloses “acquire plural pieces of analysis information based on the extracted information identifying multiple organs, wherein the plural pieces of analysis information includes information on the extracted multiple organs from the first medical image and includes organ color information according to which the multiple organs in the first medical image are colored with respective colors different from each other and wherein the organ color information includes information indicating regions of the multiple organs” (Kobayashi, paragraph 122, “when the CT image is to be displayed in color, it is possible to assign a predetermined color to each tissue, color the tissues, and display the tissues in color so that the individual tissue can be clearly distinguished on the CT image by color. ”); and
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to color the CT image of Arai as shown by Kobayashi.
The suggestion/motivation for doing so would have been so that the individual tissue can be clearly distinguished on the CT image by color.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 


generate a superimposed image by superimposing on the ultrasonic image an image for coloring, based on said organ color information including the information indicating regions of the multiple organs, each of the multiple organs depicted in the ultrasonic image such that a same color among the respective colors is applied to a same organ among the multiple organs in the first medical image and the ultrasonic image; (Arai, paragraph 15, “A composite image of the ultrasonic image and the reference image can be displayed on the screen. The composite image can be an image obtained by superimposing a transparent image of the reference image on the ultrasonic image.” where the reference image is the colored CT image above)
 generate a parallel image in which the superimposed image and the first medical image in which each of the multiple organs depicted in the first medical image is colored according to said organ color information are arranged in parallel; and (Arai, Fig. 5; composite==superimposed and first medical image = colored by Kobayashi reference image above) 
cause a display to display the parallel image. (Arai, paragraph 1, “the present invention relates to a technology preferably used for reconstructing, using multi-slice-image data of a patient obtained by a diagnostic imaging apparatus, a reference image of the same cross section as an ultrasonic scan plane in real time and for displaying the reference image and an ultrasonic image on the same screen. Examples of the diagnostic imaging apparatus include an ultrasonic diagnosis apparatus, a magnetic resonance imaging (MRI) apparatus, and an X-ray computed tomography (X-ray CT) apparatus.)”; see also paragraph 15, “A composite image of the ultrasonic image and the reference image can be displayed on the screen. The composite image can be an image obtained by superimposing a transparent image of the reference image on the ultrasonic image.” & Fig. 5)

claim 2, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, wherein the plurality pieces of analysis information is information from which arrangement of multiple organs in the object is recognizable. (Arai, paragraph 1, “the present invention relates to a technology preferably used for reconstructing, using multi-slice-image data of a patient obtained by a diagnostic imaging apparatus, a reference image of the same cross section as an ultrasonic scan plane in real time and for displaying the reference image and an ultrasonic image on the same screen. Examples of the diagnostic imaging apparatus include an ultrasonic diagnosis apparatus, a magnetic resonance imaging (MRI) apparatus, and an X-ray computed tomography (X-ray CT) apparatus.)”; see fig. 5)

Regarding claim 3, Arai in view of Kobayashi discloses the ultrasonic diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to generate a parallel image in which the ultrasonic image and a second medical image based on the first medical image generated by the secondary medical image diagnostic apparatus are arranged in parallel, and cause the display to display the parallel image. (Arai, Fig. 5)

Regarding claim 4, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, and the processing circuitry is further configured to generate the superimposed image by superimposing an image indicative of the plural pieces of analysis information on the ultrasonic image generated by the ultrasonic diagnostic apparatus, and cause the display to display the parallel image. (Arai, paragraph 1, “the present invention relates to a technology preferably used for reconstructing, using multi-slice-image data of a patient obtained by a diagnostic imaging apparatus, a reference image of the same cross section as an ultrasonic scan plane in real time and for displaying the reference image and an ultrasonic image on the same screen. Examples of the diagnostic imaging apparatus include an ultrasonic diagnosis apparatus, a magnetic resonance imaging (MRI) apparatus, and an X-ray computed tomography (X-ray CT) apparatus.)”; see also paragraph 15, “A composite image of the ultrasonic image and the reference image can be displayed on the screen. The composite image can be an image obtained by superimposing a transparent image of the reference image on the ultrasonic image.”)

Regarding claim 5, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to; acquire volume data as the first medical image from the second medical image diagnostic apparatus(Arai, MRI / CT imagery); and 
align the volume data and the ultrasonic image generated by the ultrasonic diagnostic apparatus. (Arai, paragraph 1, “the present invention relates to a technology preferably used for reconstructing, using multi-slice-image data of a patient obtained by a diagnostic imaging apparatus, a reference image of the same cross section as an ultrasonic scan plane in real time and for displaying the reference image and an ultrasonic image on the same screen. Examples of the diagnostic imaging apparatus include an ultrasonic diagnosis apparatus, a magnetic resonance imaging (MRI) apparatus, and an X-ray computed tomography (X-ray CT) apparatus.)”; see also paragraph 15, “A composite image of the ultrasonic image and the reference image can be displayed on the screen. The composite image can be an image obtained by superimposing a transparent image of the reference image on the ultrasonic image.”)

Regarding claim 9, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to generate the superimposed image in such a manner that a transparence degree of the image for coloring each of the (Arai, paragraph 15 “transparent image” inherently a transparency of the superimposed image is less than a “Predetermined transparence degree”)

Regarding claim 10, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to generate the superimposed image by superimposing outlines indicating outer borders of respective organs depicted in the ultrasonic image generated by the ultrasonic apparatus on the ultrasonic image, based on the organ color information.(Arai, paragraph 15, where superimposing includes the border region of respective organs)

Regarding claim 12, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to switch the first medical image being arranged in parallel with the superimposed image between a gray-scale medical image and the first medical image colored based on the organ color information, according to a command from a user inputted via an input circuit or progress condition of examination. (Arai, Fig. 5)

Regarding claim 13, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, further comprising: an ultrasonic probe configured to transmit an ultrasonic wave to the object and receive an echo signal from the object; and an image generation circuit configured to generate the ultrasonic image based on the echo signal from the object. (Arai, paragraph 21)

Claim 15 is rejected under similar reasons as claim 1.

Regarding claim 16, Arai in view of Kobayashi discloses the medical image diagnostic method as claimed in claim 15, wherein the secondary' medical image diagnostic apparatus comprises a computed tomography apparatus. (Arai, paragraph 9)

Regarding claim 17, Arai in view of Kobayashi discloses the ultrasonic diagnostic apparatus as claimed in claim 1, wherein the secondary medical image diagnostic apparatus comprises a computed tomography apparatus. (Arai, paragraph 9)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Hashimoto (PGPub 2015/0193932), hereafter referred to as Hashimoto
Regarding claim 14, Arai in view of Kobayashi discloses the ultrasonic image diagnostic apparatus according to claim 1, wherein the secondary medical image diagnostic apparatus is an ultrasonic diagnostic apparatus; (Arai, paragraph 21) 
But does not expressly disclose “the plurality pieces of analysis information is information obtained by performing three-dimensional wall motion tracking on a heart of the object included in second volume data generated by the ultrasonic diagnostic apparatus; and the processing circuitry is further configured to generate the superimposed image by superimposing an image indicating the 
Hashimoto discloses “the analysis information is information obtained by performing three-dimensional wall motion tracking on a heart of the object included in second volume data generated by the ultrasonic diagnostic apparatus; and the processing circuitry is further configured to generate the superimposed image by superimposing an image indicating the analysis information on the ultrasonic image such that the image indicating the analysis information is located on a position corresponding to a heart in the ultrasonic image, and cause the display to display the superimposed image.” (Hashimoto, paragraph 4)
Arai and Hashimoto are combinable because they are from the same field of endeavor of combining two images.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to us the heart wall motion of Hashimoto as the medical image in Arai.
The suggestion/motivation for doing so would have been to extend the possible uses of Arai.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Arai in view of Kobayashi with Hashimoto to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claim 11 is allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2163, “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); “